Exhibit 10.1
AMENDMENT NO. 8 AND REAFFIRMATION AGREEMENT
AMENDMENT NO. 8 AND REAFFIRMATION AGREEMENT (this “Amendment”) dated as of
March 30, 2009 to CREDIT AGREEMENT (as amended, modified or supplemented prior
to the date hereof, the “Credit Agreement”) dated as of November 9, 2005, among
MARVEL ENTERTAINMENT, INC., MARVEL CHARACTERS, INC., MARVEL CHARACTERS B.V., MVL
INTERNATIONAL C.V. and HSBC BANK USA, NATIONAL ASSOCIATION, as Lender. All
capitalized terms used but not defined herein shall have the same meanings
herein as in the Credit Agreement. The parties hereto hereby agree as follows:
ARTICLE I: AMENDMENTS
Section 1.1. Defined Terms. Section 1.1 of the Credit Agreement is hereby
amended such that the definition set forth below which is also set forth in the
Credit Agreement is hereby amended and restated in its entirety as set forth
below.
“Final Maturity Date” means (a) March 31, 2011 or (b) such earlier date on which
the Loans shall become due and payable in accordance with the terms of this
Agreement, whether by acceleration or otherwise.
Section 1.2. Section 2.4(i). Section 2.4(i) is hereby added to the Credit
Agreement to read as follows:
“(i) Unused Fee. The Borrower agrees to pay to the Lender an unused fee of 0.45%
per annum on the daily amount by which the Commitment exceeds the outstanding
principal amount of the Loans. Such fee shall begin to accrue on April 1, 2009,
and shall be payable quarterly in arrears on the last day of each calendar
quarter and on the Final Maturity Date, commencing with June 30, 2009.”
ARTICLE II: REAFFIRMATION; REPRESENTATIONS AND WARRANTIES
Section 2.1. General. Each Obligor hereby ratifies, confirms and reaffirms in
all respects all of its Obligations to the Lender as evidenced by the Credit
Documents and all of its Obligations to the Lender arising under any other
instrument or agreement creating, evidencing, or securing any of its obligations
to the Lender.
Section 2.2. Reaffirmation of the Security Agreement and the Guaranty. Without
limiting any obligations of any Obligor under the Security Agreements or any
other Credit Documents, each Obligor hereby reaffirms its grant of a security
interest in the Collateral under the Security Agreements to secure all
Obligations (as defined in the Security Agreements after giving effect to the
amendments herein). Without limiting any obligations of any Guarantor under the
Guaranty or any other Credit Documents, each Guarantor hereby reaffirms its
guaranty of the Obligations.
Section 2.3. Representations and Warranties. Each Obligor hereby represents and
warrants to the Lender that, after giving effect to this Amendment, (a) the
representations and warranties set forth in the Credit Documents are true and
correct in all material respects on and as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date,
(b) no Default or Event of Default has occurred and is continuing, (c) this
Amendment has been duly authorized, executed and delivered by the Obligors and
constitute a legal, valid and binding obligation of the Obligors, enforceable
against the Obligors in accordance with its terms and (d) no litigation has been
commenced against any Obligor or any of its subsidiaries seeking to restrain or
enjoin (whether temporarily, preliminarily or permanently) the performance of
any action by any Obligor required or contemplated by this Amendment, the Credit
Agreement or the Credit Documents, in each case as amended hereby.

 

1



--------------------------------------------------------------------------------



 



ARTICLE III: CONDITIONS
Section 3.1. Conditions to Amendment. This Amendment shall not become effective
until the Lender shall have received a counterpart of this Amendment executed by
each Obligor.
ARTICLE IV: MISCELLANEOUS
Section 4.1. No Waiver. Except as otherwise provided herein, this Amendment
shall not (a) constitute a modification, acceptance or waiver with respect to
any other term, provision or condition of the Credit Agreement or any other
instrument or agreement referred to therein or (b) except as contemplated
hereunder, prejudice any right or remedy that the Lender may now have or may
have in the future under or in connection with the Credit Agreement or any other
instrument or agreement referred to therein and all obligations of the Obligors
and rights of the Lender thereunder shall remain in full force and effect.
Section 4.2. Amendment. This Amendment, Amendment No. 7 to the Credit Agreement
dated as of March 27, 2009 by and among the Borrower, the Guarantor and the
Lender, Amendment No. 6 to the Credit Agreement dated as of March 25, 2008 by
and among the Borrower, the Guarantor and the Lender, Amendment No. 5 to the
Credit Agreement dated as of August 21, 2007 by and between the Borrower and the
Lender, Amendment No. 4 to the Credit Agreement dated as of May 7, 2007 by and
between the Borrower and the Lender, Amendment No. 3 to the Credit Agreement
dated as of June 30, 2006 by and between the Borrower and the Lender, Amendment
No. 2 to the Credit Agreement dated as of June 28, 2006 by and between the
Borrower and the Lender, and Amendment No. 1 to the Credit Agreement dated as of
January 18, 2006 by and between the Borrower and the Lender are Credit
Documents.
Section 4.3. Successors and Assigns. The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no Obligor may assign or otherwise transfer
any of its rights or Obligations hereunder without the prior written consent of
Lender (and any attempted assignment or transfer by any Obligor without such
consent shall be null and void).
Section 4.4. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. EACH OBLIGOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY FEDERAL OR STATE COURT IN THE
STATE OF NEW YORK IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND
RELATED TO OR IN CONNECTION WITH THIS AMENDMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND CONSENTS TO THE PLACING OF VENUE IN NEW YORK COUNTY OR
OTHER COUNTY PERMITTED BY LAW. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
OBLIGOR HEREBY WAIVES AND AGREES NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER, OR THAT ANY CREDIT DOCUMENT OR INSTRUMENT
REFERRED TO HEREIN MAY NOT BE LITIGATED IN OR BY SUCH COURTS. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OBLIGOR AGREES NOT TO SEEK AND HEREBY WAIVES
THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF ANY
OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF
SUCH JUDGMENT. EXCEPT AS PROHIBITED BY LAW, EACH OBLIGOR HEREBY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH ANY CREDIT DOCUMENT

 

2



--------------------------------------------------------------------------------



 



Section 4.5. Headings. Article and section headings are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
Section 4.6. Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment or of any other Credit Document by telecopy shall be effective as
delivery of a manually executed counterpart of this Amendment or of such other
Credit Document.
Section 4.7. Severability. The fact that any term or provision of this Amendment
is held invalid, illegal or unenforceable as to any person in any situation in
any jurisdiction shall not affect the validity, enforceability or legality of
the remaining terms or provisions hereof or the validity, enforceability or
legality of such offending term or provision in any other situation, or
jurisdiction or as applied to any person.

 

3



--------------------------------------------------------------------------------



 



[Signature pages follow]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

            BORROWER:


MARVEL ENTERTAINMENT, INC.
      By   /s/ Kenneth P. West         Name:   Kenneth P. West        Title:  
Executive Vice President and Chief Financial Officer     

Notice Address for The Borrower:

417 Fifth Avenue
New York, NY 10016
Attn: Kenneth P. West, Executive Vice President and
Chief Financial Officer
Telephone: 212-576-8538
Facsimile: 212-576-4064

 

4



--------------------------------------------------------------------------------



 



            ADDITIONAL OBLIGOR(S):

MARVEL CHARACTERS, INC.
      By   /s/ Alan Paul Fine         Name:   Alan Paul Fine        Title:  
Executive Vice President        MARVEL CHARACTERS B.V.
      By   /s/ Gerard Jan van Spall         Name:   Gerard Jan van Spall       
Title:   Director, Class A              By   /s/ Alan Paul Fine         Name:  
Alan Paul Fine        Title:   Director, Class B        MVL INTERNATIONAL C.V.
      By   /s/ Simon Philips         Name:   Simon Philips        Title:  
Director   

 

5



--------------------------------------------------------------------------------



 



         

            LENDER:

HSBC BANK USA, NATIONAL ASSOCIATION
      By   /s/ Desmond D. Chin         Name:   Desmond D. Chin        Title:  
Vice President     

Notice Address:

452 Fifth Avenue
New York, New York 10018

Attn: Mary A. Pan, Senior Vice President
Telephone: 212-525-5370
Facsimile: 212-525-6233

Attn: Desmond D. Chin, Vice President
Telephone: 212-525-8031
Facsimile: 212-525-7620

 

6